Case 6:20-cv-00665-RBD-GJK Document 42 Filed 08/19/20 Page 1 of 11 PageID 684




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

CELEBRATION LAW P.A. et al.,

       Petitioners,

v.                                                      Case No. 6:20-cv-665-Orl-37GJK

JOVITA CARRANZA,
ADMINISTRATOR OF THE UNITED
STATES SMALL BUSINESS
ADMINISTRATION,

      Respondent.
_____________________________________

                                         ORDER

       Petitioners move for a preliminary injunction. (Docs. 26, 27 (collectively, “PI

Motion”).) Respondent opposed (Doc. 33), and Petitioners replied (Doc. 38). The Court

held a hearing on August 13, 2020. (Doc. 39 (“Hearing”).) After considering the parties’

filings and oral arguments, the Court denied the PI Motion at the Hearing, finding

Petitioners failed to establish a substantial likelihood of success on the merits. (See id.)

This Order memorializes the Court’s ruling.

                                  I.     BACKGROUND 1

       Petitioners, thirty-two small businesses, return for a second attempt at preliminary

injunctive relief stemming from the Small Business Administration’s (“SBA”) conduct in

carrying out Section 1110 of the Coronavirus Aid, Relief, and Economic Security Act



       More information on the facts underlying this case appears in the Court’s order
       1

denying Petitioners’ first preliminary injunction request. (See Doc. 21.)
                                            -1-
Case 6:20-cv-00665-RBD-GJK Document 42 Filed 08/19/20 Page 2 of 11 PageID 685




(“CARES Act”). (See Docs. 25–27.) Section 1110 of the CARES Act, titled “Emergency

EIDL grants,” provides:

      (1) In general
      During the covered period, an entity included for eligibility in subsection
      (b), including small business concerns, private nonprofit organizations, and
      small agricultural cooperatives, that applies for a loan under section
      636(b)(2) of this title in response to COVID-19 may request that the
      Administrator provide an advance that is, subject to paragraph (3), in the
      amount requested by such applicant to such applicant within 3 days after
      the Administrator receives an application from such applicant.

      (2) Verification
      Before disbursing amounts under this subsection, the Administrator shall
      verify that the applicant is an eligible entity by accepting a self-certification
      from the applicant under penalty of perjury . . . .

      (3) Amount
      The amount of an advance provided under this subsection shall be not more
      than $10,000.

15 U.S.C. § 9009(e)(1)–(3). Businesses can use EIDL grants to provide paid sick leave to

employees unable to work due to COVID-19, maintain payroll to retain employees, and

make mortgage or rent payments, among other things. Id. § 9009(e)(4). Congress

appropriated $20 billion for EIDL grants, and the CARES Act affords the SBA

“[e]mergency rulemaking authority” for distributing the funds. Id. §§ 9009(e)(7), 9012.

      Petitioners’ first attempt at a preliminary injunction was with their claim for

mandamus relief. (Docs. 1, 6, 7.) Petitioners argued § 1110 required Respondent to

provide EIDL grants in the amount requested by the applicants—$10,000 for each

Petitioner—within three days, which Respondent failed to do. (Doc. 1, ¶¶ 5–8, 72, 80, 86,

89–90, 101–102, 105.) Petitioners sought a preliminary injunction compelling Respondent

to comply with the CARES Act and immediately provide the requested $10,000 EIDL

                                             -2-
Case 6:20-cv-00665-RBD-GJK Document 42 Filed 08/19/20 Page 3 of 11 PageID 686




grants. (Docs. 6, 7 (collectively, “First PI Motion”).) In denying the First PI Motion, the

Court found despite the no-injunction language in § 634(b)(1) of the Small Business Act,

injunctive relief is available against Respondent when she exceeds her lawful authority

or exercises her discretion arbitrarily and capriciously. (Doc. 21, pp. 4–7.) But the Court

held Petitioners weren’t entitled to a preliminary injunction because they failed to

establish a substantial likelihood of success on their mandamus relief claim as the CARES

Act doesn’t impose a clear, non-discretionary duty on the SBA to award grants in the

requested amount within three days. (Id. at 8–11.)

       Undeterred, Petitioners maintain § 1110 of the CARES Act requires Respondent to

provide EIDL grants of up to $10,000 in the amount requested by the applicants. (Doc. 25,

¶¶ 5–8, 60, 67, 73, 75–76; Doc. 27, pp. 7–10; Doc. 27-1, ¶ 22–25.) But this time Petitioners

challenge the SBA’s rulemaking in distributing the appropriated funds for EIDL grants

under Administrative Procedure Act (“APA”). (Doc. 25, ¶¶ 77–80, 82–103; Doc. 27, pp. 7–

13.) Petitioners allege Respondent violated the APA in implementing the “$1,000 per

employee rule”: small businesses can receive EIDL grants of $1,000 per employee up to

$10,000, or $1,000 if no employees (“Per Employee Rule”). (Doc. 25, ¶¶ 69, 77–80, 82–103;

Doc. 27, pp. 7–12; see also Doc. 33-1, p. 23.) The Per Employee Rule was first stated in an

April 7, 2020 memorandum to the SBA’s Chief Financial Officer. (Doc. 33-1, pp. 19, 22–

23, 29.) The SBA also explained the Per Employee Rule to applicants, noting the purpose

was “[t]o ensure that the greatest number of applicants can receive assistance during this

challenging time.” (Doc. 25, ¶ 69; Doc. 25-1, p. 30.)

       Many members of Congress wrote to Respondent objecting to the Per Employee

                                             -3-
Case 6:20-cv-00665-RBD-GJK Document 42 Filed 08/19/20 Page 4 of 11 PageID 687




Rule—some stating the limitations on grant amounts were “arbitrary,” others stating the

applicant determines the amount, and still others stating Congress intended the grants

be $10,000—and demanding the prompt provision of EIDL grants. (Doc. 25, ¶¶ 61, 64, 66,

68, 70; Doc. 25-1, pp. 6–28; Doc. 27, pp. 11–12; Doc. 33-1, pp. 9–23.) Respondent testified

before the House Small Business Committee on July 17, 2020 about the Per Employee

Rule, explaining the rule wasn’t arbitrary and was implemented so the greatest number

of small businesses would receive EIDL grants given the number of applicants. (Doc. 33-

1, pp. 29, 40); see also Treasury Secretary Mnuchin and SBA Administrator Carranza

Testify     on      PPP,      YouTube,    at      1:51:24–1:52:15   (July     17,    2020),

https://youtu.be/UHbHPs9Jn5w [hereinafter Congressional Testimony]. To date, the

SBA has approved 5,781,390 small business applicants to receive EIDL grants and has

paid or obligated the entire $20 billion appropriation—had each applicant received

$10,000, only 2 million applicants would have received a grant. 2 (Doc. 33-1, pp. 29, 37–38,

40; see also Doc. 25-1, p. 32.)

       Petitioners sued Respondent for multiple APA violations related to the Per

Employee Rule: (1) Respondent failed to follow the APA’s publication and notification

requirements; and (2) Respondent exceeded her authority as the rule is arbitrary and

capricious. (Doc. 25, ¶¶ 81–103; see also Doc. 27, pp. 8–13.) Petitioners ask the Court to

void the Per Employee Rule and compel Respondent to immediately issue Petitioners the

full $10,000 as requested. (Doc. 25, p. 22.) Petitioners also seek a preliminary injunction



       2A small amount of funds has been returned to the SBA, and the SBA is
determining what to do with those funds. (Doc. 33-1, p. 29.)
                                            -4-
Case 6:20-cv-00665-RBD-GJK Document 42 Filed 08/19/20 Page 5 of 11 PageID 688




enjoining Respondent from using the Per Employee Rule and requiring her to provide

Petitioners the requested $10,000. (See Doc. 27.) Briefing and oral argument complete

(Docs. 26, 27, 33, 38, 39), the PI Motion is ripe.

                                  II.     LEGAL STANDARDS

       To obtain a preliminary injunction, the movant must establish: “(1) it has a

substantial likelihood of success on the merits; (2) irreparable injury will be suffered

unless the injunction issues; (3) the threatened injury to the movant outweighs whatever

damage the proposed injunction may cause the opposing party; and (4) if issued, the

injunction would not be adverse to the public interest.” Siegel v. LePore, 234 F.3d 1163,

1176 (11th Cir. 2000) (citation omitted). “A preliminary injunction is an extraordinary and

drastic remedy not to be granted unless the movant clearly establishes the burden of

persuasion as to the four requisites.” Forsyth Cty. v. U.S. Army Corps of Eng’rs, 633 F.3d

1032, 1039 (11th Cir. 2011) (citation omitted).

                                        III.   ANALYSIS

       As stated at the Hearing, although the Court has continued reservations about the

SBA’s use of the number of employees as a metric for determining EIDL grant amounts,

Petitioners aren’t entitled to preliminary injunctive relief because they failed to establish

a substantial likelihood of success on their APA claim. Below are two main reasons why.

       A.     Injunctive Relief Against the SBA

       First, Petitioners failed to establish there’s a substantial likelihood they can show

the requested injunctive relief would not interfere with the SBA’s internal operations.

Section 634(b)(1) of the Small Business Act says no injunction shall be issued against the

                                               -5-
Case 6:20-cv-00665-RBD-GJK Document 42 Filed 08/19/20 Page 6 of 11 PageID 689




SBA Administrator. 15 U.S.C. § 634(b)(1). In denying the First PI Motion, the Court found

this no-injunction language isn’t a complete bar against enjoining the SBA—injunctive

relief must be available against the Administrator if she exceeds her authority or exercises

her discretion arbitrarily and capriciously. (Doc. 21, pp. 4–7.) Further, one factor courts

consider in enjoining the SBA is whether the injunction would interfere with the SBA’s

internal agency operations. (See id. at 4, 7 n.5 (citing Ulstein Mar., Ltd. v. United States, 833

F.2d 1052, 1057 (1st Cir. 1987)).) As injunctive relief is available against the SBA in limited

circumstances (id. at 4–7), at issue is whether this is one of those circumstances.

       There’s a good chance Petitioners’ requested injunctive relief would interfere with

the SBA’s internal agency operations. Petitioners ask the Court to enjoin the SBA from

using the Per Employee Rule and instead award Petitioners the $10,000 they requested.

(See Doc. 27, pp. 34–35.) This request differs from other preliminary injunctions issued

against the SBA. For example, in Camelot Banquet Rooms, Inc. v. U.S. Small Bus. Admin.,

No. 20-C-0601, 2020 WL 2088637 (E.D. Wis. May 1, 2020), the court enjoined the SBA from

excluding the plaintiffs from the Paycheck Protection Program because they feature erotic

dance entertainment. See id. at *1. There, the court found the injunction wouldn’t

“interfere with the agency’s internal operations” because “[u]nder the injunction the

plaintiffs seek, the SBA would have to do no more than process the plaintiffs’ loan

applications in the same manner that it processes the applications of other small

businesses.” Id. at *4. Not so here. Petitioners don’t claim they were unconstitutionally

excluded from receiving EIDL grants or simply seek equal treatment; instead, Petitioners

want to overhaul the current system and require Respondent to provide Petitioners

                                               -6-
Case 6:20-cv-00665-RBD-GJK Document 42 Filed 08/19/20 Page 7 of 11 PageID 690




grants in the amount requested. (See Docs. 25–27.) Given the SBA’s use of the Per

Employee Rule in awarding and obligating all EIDL grants to date and the near-depletion

of the EIDL grant appropriation, requiring Respondent to stop using the Per Employee

Rule and instead award each Petitioner $10,000 would likely interfere with the SBA’s

internal operations. (See Doc. 33-1, pp. 29, 37–38, 40; see also Doc. 25-1, p. 32.) So Petitioners

haven’t shown the requested preliminary injunction is appropriate. Cf. Camelot Banquet

Rooms, 2020 WL 2088637, at *4; Ulstein Mar., Ltd., 833 F.2d at 1057.

       B.      Arbitrary and Capricious

       Second, Petitioners failed to establish there’s a substantial likelihood they can

show Respondent exceeded her authority in implementing the purportedly arbitrary and

capricious Per Employee Rule. Under the APA, courts must “hold unlawful and set aside

agency action” that is “in excess of statutory jurisdiction, authority, or limitations, or

short of statutory right” or “arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with the law.” 5 U.S.C. §§ 706(2)(A), (C). A court may find a rule is arbitrary

and capricious where the agency: (1) “relied on factors which Congress has not intended

it to consider”; (2) “entirely failed to consider an important aspect of the problem”; or (3)

“offered an explanation for its decision that runs counter to the evidence before the

agency, or is so implausible that it could not be ascribed to a difference in view or the

product of agency expertise.” Alabama-Tombigbee Rivers Coal. v. Kempthorne, 477 F.3d 1250,

1254 (11th Cir. 2007) (citation omitted). But a court may not “substitute [its] judgment for

that of the agency.” Id. The standard is deferential: if the court “finds a reasonable basis

for the agency’s action, the court should stay its hand even though it might . . . have

                                               -7-
Case 6:20-cv-00665-RBD-GJK Document 42 Filed 08/19/20 Page 8 of 11 PageID 691




reached a different conclusion.” Latecoere Intern, Inc. v. U.S. Dep’t of Navy, 19 F.3d 1342,

1356 (11th Cir. 1994) (citation omitted).

       Petitioners argue the rule is arbitrary and capricious because Congress intended

the SBA award EIDL grants based on the amount requested by the applicants, not the

applicant’s number of employees. (Doc. 27, pp. 21–22; Doc. 38, pp. 6–7.) This fails for two

reasons at this preliminary stage. For starters, the Court already rejected Petitioners

contention that Respondent must provide EIDL grants in the amount requested by

applicants up to $10,000. (Doc. 21, pp. 8–10.) Section 1110(e) of the CARES Act says only

that applicants may request the SBA provide up to $10,000; it doesn’t require the SBA to

provide $10,000 or any amount requested. (Id. at 9.) So the SBA enjoys discretion in

determining EIDL grant amounts up to $10,000. (Id. at 9–10.)

       Additionally, the Court cannot say on this record there’s a substantial likelihood

that relying on the number of employees was unreasonable or arbitrary and capricious

given the goals of the CARES Act and the SBA. The aim of the CARES Act “is to extend

a lifeline to all small businesses, not to promote or encourage any specific subset of small

businesses.” Camelot Banquet Rooms, 2020 WL 2088637, at *9 (emphasis added). Likewise,

the Small Business Act’s purpose “is to strengthen the economy by assisting all small

businesses.” Id. (emphasis added); see also 15 U.S.C. § 631(a). Consistent with those goals,

the SBA’s stated reason for the Per Employee Rule was to ensure the greatest number of

small businesses receive assistance considering the number of applicants and its limited

funds. (Doc. 25, ¶ 69; Doc. 25-1, p. 30; Doc. 33-1, p. 29; Doc. 33-1, p. 40); see also

Congressional Testimony, at 1:51:24–1:52:15. True, the CARES Act doesn’t tether EIDL

                                            -8-
Case 6:20-cv-00665-RBD-GJK Document 42 Filed 08/19/20 Page 9 of 11 PageID 692




grant amounts to an applicant’s number of employees, but providing sick leave to

employees and maintaining payroll are allowable uses for EIDL grants. See 15 U.S.C.

§ 9009(e). And while the number of employees isn’t the most precise metric for

determining the appropriate EIDL grant amount, as Respondent conceded (see Doc. 39),

the question for the Court isn’t whether the rule was best: the question is whether it was

reasonable. See Latecoere Intern, Inc., 19 F.3d at 1356. Without a full administrative record

revealing the factors Respondent considered in creating the Per Employee Rule, the Court

cannot now say there’s a substantial likelihood it is unreasonable or arbitrary and

capricious. Cf. Alabama-Tombigbee Rivers Coal., 477 F.3d at 1254.

       What’s more, Petitioners’ proffered alternatives to the Per Employee Rule are also

flawed, undermining their APA claim. Petitioners first suggested the SBA should have

provided EIDL grants in the amount requested by the applicant. (See Doc. 39.) But the

Court rejected Petitioners’ interpretation of § 1110 that strips Respondent of discretion

and requires grants in the amount requested. (See Doc. 21, pp. 8–10.) Second, Petitioners

asserted Respondent could have provided all applicants $10,000 grants. (See Doc. 39.) But

this wasn’t required and would have reduced the number of grant recipients given the

limited funds. Cf. 15 U.S.C. § 9009(e). Last, Petitioners argued Respondent could have

based the EIDL grant amount on a percentage of the actual economic loss suffered by the

applicant. (See Doc. 39.) But like the issue with the Per Employee Rule, the CARES Act

doesn’t state the EIDL grant amount should be tethered to an applicant’s economic loss.

See 15 U.S.C. § 9009. This could also delay delivery of EIDL grants and thus defeat the

purpose of providing rapid, emergency relief. (See Doc. 39); cf. Camelot Banquet Rooms,

                                             -9-
Case 6:20-cv-00665-RBD-GJK Document 42 Filed 08/19/20 Page 10 of 11 PageID 693




 2020 WL 2088637, at *9. While other possible metrics exist for determining EIDL grant

 amounts, it’s unclear whether those are the only reasonable and permissible ways for

 Respondent to exercise her discretion.

        Ultimately, although couched in APA terms, what Petitioners seek is a preliminary

 injunction requiring Respondent to immediately provide the $10,000 EIDL grants they

 requested. (See Doc. 27, pp. 34–35.) But mandatory injunctions that force a party to act,

 rather than maintain the status quo, involve a “particularly heavy burden.” See OM Grp.,

 Inc. v. Mooney, No. 2:05CV546FTM33SPC, 2006 WL 68791, at *8 (M.D. Fla. Jan. 11, 2006)

 (citations omitted). Mandatory preliminary injunctions “should not be granted except in

 rare instances in which the facts and law are clearly in favor of the moving party.” Phillips

 v. Epic Aviation, LLC, No. 2:13-cv-410-FtM-29DNF, 2014 WL 1092458, at *2 (M.D. Fla.

 Mar. 19, 2014) (citation omitted). Petitioners haven’t shown they are substantially likely

 to succeed on their APA claim, much less shown the facts and law “clearly” favor them.

 See id. So Petitioners aren’t entitled to the requested preliminary injunctive relief. 3

                                     IV.     CONCLUSION

        It is ORDERED AND ADJUDGED that Petitioners’ Motion for Preliminary

 Injunction (Doc. 26) is DENIED.

        DONE AND ORDERED in Chambers in Orlando, Florida, on August 19, 2020.




        3 Because Petitioners failed to establish a required element for a preliminary
 injunction—substantial likelihood of success on the merits—the Court need not address
 the other elements. See Pittman v. Cole, 267 F.3d 1269, 1292 (11th Cir. 2001).

                                              -10-
Case 6:20-cv-00665-RBD-GJK Document 42 Filed 08/19/20 Page 11 of 11 PageID 694




 Copies to:
 Counsel of Record




                                     -11-
